Title: To James Madison from James Simpson, 10 July 1801
From: Simpson, James
To: Madison, James


					
						No. 34
						Sir
						Tangier 10th. July 1801.
					
					At the moment of receiving the honour of your Dispatch of 21st. May transmitted to 

me by Mr. Gavino, an opportunity offers for Algarve which I lay hold of to advise 

Commodore Gales arrival in Gibraltar Bay the first of this Month, with the three Frigates under 

his Orders; the Enterprise Schooner reached same anchorage on the 26th. June, and Mr. 

Gavino advises me the whole Squadron proceeded up the Mediterranean on the 4th. Inst.  I 

beg leave to say, that this measure of Government, appears to me extremely likely to be 

productive of the best Consequences in your Negotiations with the Barbary Powers, and I 

sincerely hope it will prove to be the case.
					As Commander Dale met a French Squadron in the Straits soon after he passed this 

Bay, I had an opportunity of seeing his Colours, when reflecting that for some time back the 

British ships have chiefly Watered in Tetuan Bay because of the scarcity at Gibraltar, I 

thought it was probable, the Americans might have occasion to do the same; in consequence 

of which I wrote the Governour of Tetuan, to say it was possible they might touch there.  In answer he 

assured me if they did they would not only be supplied with Water, but also with every other 

Refreshment they might ask for, and I am persuaded they would meet a similar Friendly 

reception at every other Port of this Empire.  Mr. Gavino in his Letter of the 4th. Inst. advises 

a Tripoline Frigate of 26 Guns 246 men, and a Brig of 16 Guns 146 Men then lay in Gibraltar 

Bay, that the Commanders denied having any authority to capture American Vessels; but I am 

sorry to say, I do not believe it.  I understand the King of Sweden has not Ratified the Treaty 

made in January last with the Tripolines  The Consul here has been advised so, but not 

Officialy.
					The British Consul Returned from Court 22d. last Month  It appears he has been 

able to obtain a Reduction of the Duty on Cattle exported from this Country for Gibraltar in 

general only a special permission to ship two thousand Head for the use of the Fleet  Garrison 

at the former rate of five Dollars, all others to pay fifteen.
					Mr. Bulkeley has not been able to execute Muley Solimans Commission for Gun 

Carriages, which I am very sorry for; His Majesty was extremely pleased with my Readyness 

in endeavouring at obtaining them.  Thank God we continue to enjoy good health thro’out this 

Empire, and having now passed the season of usual chief danger, it is to be hoped we shall 

not be again visited by that terrible scourge the Plague, this year.  I have the honor to be 

with the highest sentiments of Respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
